       Case 4:18-cv-07054-JST Document 63 Filed 09/13/19 Page 1 of 8



 1   NATHANIEL P. BUALAT (SBN 226917)
     nbualat@crowell.com
 2   CROWELL & MORING LLP
     3 Embarcadero Center, 26th Floor
 3   San Francisco, California 94111
     Phone: (415) 986-2800
 4   Fax: (415) 986-2827

 5   KATHLEEN TAYLOR SOOY (pro hac vice)
     ksooy@crowell.com
 6
     APRIL N. ROSS (pro hac vice)
 7   aross@crowell.com
     CROWELL & MORING LLP
 8   1001 Pennsylvania Avenue, N.W.
     Washington, D.C. 20004
 9   Phone: (202) 624-2500
     Fax: (202) 628-5116
10
11   Attorneys for Defendant
     GENERAL MOTORS LLC
12
13
14                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
15                              OAKLAND DIVISION

16
                                           Case No. 4:18-cv-07054-JST
17
                                           GENERAL MOTORS’ REPLY IN
18   IN RE: GENERAL MOTORS LLC CP4         SUPPORT OF MOTION TO STAY
     FUEL PUMP LITIGATION
19                                         Date:              October 2, 2019
                                           Time:              2:00 p.m.
20                                         Judge:             Hon. Jon S. Tigar
                                           Courtroom:         6, 2nd Floor
21
22
23
24
25
26
27
28

                                                                  Case No. 4:18-cv-07054-JST
                                                        GM’s Reply In Support Of Motion to Stay
                            Case 4:18-cv-07054-JST Document 63 Filed 09/13/19 Page 2 of 8



                     1           Plaintiffs argue to the Judicial Panel on Multidistrict Litigation that centralizing this case
                     2   with nine others “will eliminate duplicative discovery; prevent inconsistent pretrial rulings; and
                     3   conserve the resources of the parties, their counsel and the judiciary.” 1 Their opposition to a brief
                     4   stay in this case while the Panel considers their transfer motion contradicts those very goals. They
                     5   also insist on beginning discovery here, at the same time they are pushing discovery in the Texas
                     6   case, which is inconsistent with their goal of eliminating duplicative discovery. Their apparent
                     7   gamesmanship should not be rewarded. The resources of the courts and the parties are better
                     8   conserved if this Court and other courts grant brief stays until the Panel rules. A brief stay will not
                     9   prejudice plaintiffs, and the lack of a brief stay will prejudice GM.
                10                                                  ARGUMENT
                11             I.          A Brief Stay Promotes Judicial Efficiency And Economy.
                12              The “most important factor when considering a motion to stay pending an MDL motion”
                13       is judicial economy. Short v. Hyundai Motor Am. Inc., No. C19-0318JLR, 2019 WL 3067251, at
                14       *2 (W.D. Wash. July 12, 2019). That important factor weighs in favor of granting a stay here.
                15       Contrary to plaintiffs’ arguments, 2 preliminary proceedings such as discovery and developing a
                16       case management plan can “unnecessarily consume judicial time and energy” when an action may
                17       be transferred to an MDL. Rivers v. Walt Disney Co., 980 F. Supp. 1358, 1361 (C.D. Cal. 1997).
                18                  Staying this action while the Panel considers plaintiffs’ motion will conserve judicial
                19       resources in multiple ways. First, if the cases are transferred and centralized, discovery of GM
                20       can proceed in a coordinated manner without duplication or confusion. Second, if the action is
                21       transferred to a different court, “this Court will have needlessly expended its energies
                22       familiarizing itself with the intricacies of a case that would be heard by another judge.” Id. at
                23       1360-61. Third, this Court’s efforts on case management would be duplicated by the MDL court
                24       if this Court is not named the MDL court. Id.; accord Gonzalez v. Ford Motor Co., No. 17-CV-
                25               1
                                  Brief in Support of the CP4 Plaintiffs’ Motion for Transfer of Actions to the N.D. Cal.
                26       Pursuant to 28 U.S.C. § 1407 for Coordinated or Consolidated Pretrial Proceedings at 15, ECF
                         No. 60-1 (“Transfer Br.”).
                27              2
                                  Pls.’ Opp. to Def. GM’s Motion to Stay Proceedings at 5, ECF No. 62 (“Opp.”).
                28
  C ROWELL                                                                                           Case No. 4:18-cv-07054-JST
& M ORING LLP                                                                           GM’s Reply In Support Of Motion to Stay
ATTO RNEY S AT LAW
                            Case 4:18-cv-07054-JST Document 63 Filed 09/13/19 Page 3 of 8



                     1   05885-LHK, 2017 WL 9614465, at *2 (N.D. Cal. Nov. 16, 2017); Jones v. Sanofi US Servs. Inc.,
                     2   No. CV 18-8268-R, 2018 WL 6842605, at *2 (C.D. Cal. Nov. 19, 2018).
                     3          Plaintiffs argue the Court “should not automatically stay discovery” when a motion for
                     4   transfer is filed with the Panel. Opp. at 2. The Manual for Complex Litigation advises against
                     5   entering a scheduling order and commencing discovery:
                     6                  The transferor court should not automatically stay discovery; it
                                        needs to consider provisions in local rules that may mandate early
                     7                  commencement of discovery, and an order modifying such
                                        provisions’ impact on the litigation may be necessary . . . . [I]t may
                     8                  be advisable to defer certain matters until the Panel has the
                     9                  opportunity to rule on transfer. For example, there would be little
                                        purpose in entering a scheduling order while a [transfer decision] is
                10                      pending.

                11       Manual for Complex Litigation § 20.131. A brief stay here would further the objectives of

                12       Section 1407, as well as plaintiffs’ stated reasons for seeking transfers: “to eliminate duplication

                13       in discovery, avoid conflicting rulings and schedules, reduce litigation cost, and save the time and

                14       effort of the parties, the attorneys, the witnesses, and the courts.” Id.; accord Sterling Int’l

                15       Consulting Grp. v. Lenovo (United States) Inc., Nos. 5:15-CV-00807-RMW et al., 2015 WL

                16       12864198, at *1 (N.D. Cal. May 12, 2015); see Transfer Br. at 15.

                17              Plaintiffs argue that this case “may” remain in this Court, so it should proceed at full

                18       steam. Opp. at 3-4, 5. But this case also may be transferred to another court, under either Section

                19       1407 3 or Section 1404. 4 For this reason, judicial economy is best served by a brief stay.

                20              Three other courts with cases being considered for transfer have stayed their actions

                21
                22              3
                                   Plaintiffs and GM agree that the Eastern District of Michigan is an appropriate venue for
                23       this case. Transfer Br. at 1, 20; GM’s Opp. to Motion for Transfer at 18, MDL No. 2919, ECF
                         No. 18. Ford also requested that the Ford cases be transferred to the Eastern District of Michigan.
                24       See, e.g., Def. Ford Motor Co.’s Motion to Transfer Venue Under §1404 to E.D. Mich., Farlow v.
                         Ford Motor Co., No. 3:18-cv-06967 (N.D. Cal.), ECF No. 61.
                25               4
                                   On August 15, 2019, GM proposed to plaintiffs’ counsel that the parties stipulate under
                         28 U.S.C. § 1404 to transfer this action, along with actions pending in Florida and Texas, to the
                26       Eastern District of Michigan for coordination or consolidation with the nationwide case plaintiffs’
                         counsel recently filed there. Plaintiffs’ counsel said they would consider GM’s request, but never
                27       responded. Instead, they filed the motion for transfer. See Decl. of April N. Ross, Ex. 1.
                28
  C ROWELL
& M ORING LLP
ATTO RNEY S AT LAW                                                        2                          Case No. 4:18-cv-07054-JST
                                                                                        GM’s Reply In Support Of Motion to Stay
                            Case 4:18-cv-07054-JST Document 63 Filed 09/13/19 Page 4 of 8



                     1   (including the Ford case in this District). 5 No court has denied a request to stay a case in which
                     2   discovery has not yet begun. 6 Where discovery has begun, two courts have stayed all
                     3   proceedings, 7 and one declined to stay discovery but stayed all other activity, including a ruling
                     4   on GM’s pending motion to dismiss. 8 These other courts are upholding the goal of judicial
                     5   economy.
                     6        II.       A Short Delay Will Not Prejudice Plaintiffs.
                     7          Plaintiffs’ authorities confirm that courts “frequently grant stays when an MDL decision is
                     8   pending, particularly when the plaintiff would not be prejudiced by a slight delay.” Asmann v.
                     9   Dairy Farmers of Am., Inc., No. CIV.A. 12-1060-KHV, 2012 WL 1136865, at *2 (D. Kan. Apr.
                10       4, 2012); see Opp. at 2 n.9. Plaintiffs acknowledge that the likely Panel hearing date is soon. Opp.
                11       at 3 (stating the likely JPML hearing date is December 5, 2019). Plaintiffs give no basis for any
                12       prejudice to them from such a short delay. 9 They point to no ongoing GM conduct threatening
                13       their interests 10; their claims have not been pending for a significant period of time 11; and they
                14
                                5
                                   Nunez v. Ford Motor Co., No. 1:18-cv-25211-UU (S.D. Fla.), ECF No. 55; Ginebra et
                15       al. v. General Motors LLC, No. 1:18-cv-25209-FAM (S.D. Fla.), ECF No. 42; Farlow v. Ford
                         Motor Co., No. 3:18-cv-06967-JD (N.D. Cal.), ECF No. 64.
                16               6
                                   See Ginebra et al. v. General Motors LLC, No. 1:18-cv-25209-FAM (S.D. Fla.), ECF
                17       No. 42. The parties in Dawson et al. v. General Motors LLC, No. 3:19-cv-08680-AET-LHG
                         (D.N.J.) filed a joint motion to stay on September 11, 2019 (ECF No. 29), which the court has not
                18       yet ruled on.
                                 7
                                   Farlow v. Ford Motor Co., No. 3:18-cv-06967-JD (N.D. Cal.), ECF No. 64; Nunez v.
                19       Ford Motor Co., No. 1:18-cv-25211-UU (S.D. Fla.), ECF No. 55. Although the case management
                         conference has not yet occurred in Nunez, informal discovery may have commenced as the parties
                20       reported that a vehicle inspection had occurred. See Joint Supplemental Case Management
                         Statement, Farlow ECF No. 58.
                21               8
                                   The Southern District of Texas granted motions to stay in two cases, except as to
                22       discovery and discovery-related motions. See Click et al. v. General Motors LLC, No. 2:18-cv-
                         00455 (S.D. Tex.), Order on Motion to Stay Proceedings, ECF No. 63; Stevens v. Ford Motor
                23       Co., No. 2:18-cv-00456-NGR (S.D. Tex.), 9/6/19 Minute Entry (declining to “stay discovery or
                         scheduling order deadlines”).
                24               9
                                   Plaintiffs’ counsel, who also represent plaintiffs in Nunez, support maintaining the stay
                         in Nunez. Pls.’ Resp. in Opp. & Incorp. Mem. of Law to Ford’s Motion to Vacate Stay & Transfer
                25       Venue at 2, Nunez ECF No. 57.
                                 10
                26                  Block v. Equifax, Inc., No. 17-CV-05367-BLF, 2017 WL 10573832, at *1 (N.D. Cal.
                         Nov. 13, 2017) (cited by plaintiffs, “stay will limit [plaintiffs’] ability to seek immediate relief
                27       from the Court in the event that Defendants’ [ongoing] conduct in addressing the security breach
                         threatens their interest”); Terkel v. AT&T Inc., Nos. 06 C 2680 et al., 2006 WL 1663456, at *3
                28       (Continued…)
  C ROWELL
& M ORING LLP
ATTO RNEY S AT LAW                                                       3                         Case No. 4:18-cv-07054-JST
                                                                                      GM’s Reply In Support Of Motion to Stay
                            Case 4:18-cv-07054-JST Document 63 Filed 09/13/19 Page 5 of 8



                     1   point to no specific relief needed right now. 12 See Short, 2019 WL 3067251, at *2 (granting stay
                     2   in auto defect case because any prejudice to plaintiffs from two to three month stay was “minimal
                     3   considering the short duration of the stay”). Plaintiffs’ inability to identify any specific harm from
                     4   a brief stay sets this case apart from the cases they cite. See nn. 8-10 above.
                     5          Further, plaintiffs give no basis for their apparent need “to commence and advance
                     6   discovery” here. Opp. at 3. Cf. Jozwiak, 2010 WL 147143, at *2 (cited by plaintiffs, finding stay
                     7   would cause prejudice to defendant who sought plaintiff-specific discovery, i.e., non-duplicative
                     8   discovery, to determine whether defendant was properly named in the case). Allowing discovery
                     9   to proceed on two fronts in Texas and California contravenes the efficiencies plaintiffs claim to
                10       want in their motion for an MDL.
                11              Plaintiffs’ authorities on staying responsive pleadings while a Panel transfer motion is
                12       pending are not applicable under the circumstances here where responsive pleadings have been
                13       filed. 13 And plaintiffs’ citation of Strumlauf v. Starbucks Corp., No. 16-CV-01306-TEH, 2016
                14
                         (N.D. Ill. June 9, 2006) (cited by plaintiffs, plaintiffs who sought only injunctive relief would be
                15       prejudiced if case was stayed because the alleged disclosure of their private information was
                         ongoing).
                16               11
                                    Hopple v. Prospect Mortg., LLC, No. EP-13-CV-00137-DCG, 2013 WL 5493004, at *3
                         (W.D. Tex. Oct. 2, 2013) (cited by plaintiffs, finding four to six month delay significant because
                17       plaintiff had “been waiting almost three years to reach the merits of his claims”); see also
                         McCurdy v. Novartis Pharm. Corp., No. 1:11-CV-00740-AWI, 2012 WL 1551344, at *1 (E.D.
                18       Cal. May 1, 2012) (cited by plaintiffs, denying stay of over seven months that was requested after
                         the Panel denied motion for transfer).
                19               12
                                    See Asmann, 2012 WL 1136865, at *2 (cited by plaintiffs, denying stay where plaintiff
                20       “assert[ed] that she will be prejudiced by a stay of this action because it would prevent her from
                         enforcing her rights arising from Defendants’ defaults”); Jozwiak v. Stryker Corp., No. 609-CV-
                21       1985-ORL19GJK, 2010 WL 147143, at *2 (M.D. Fla. Jan. 11, 2010) (cited by plaintiffs, denying
                         stay where it would “unnecessarily delay[ ] the determination of whether the [non-moving
                22       parties] are properly named as defendants in the case”); Weisman v. Se. Hotel Props., No. 91-cv-
                         6232, 1992 WL 131080, at *6 (S.D.N.Y. June 1, 1992) (cited by plaintiffs, declining to stay
                23       because the court needed to resolve a basic jurisdictional issue).
                                 13
                                    See Sunrise Rentals Enters. v. BP, PLC, No. CIV.A.10-0261-WS-M, 2010 WL
                24       2266772, at *2 (S.D. Ala. June 4, 2010) (declining to stay case still at pleading stage, noting no
                         risk of “inconsistent discovery orders” because discovery would not commence until after
                25       answers were filed); Billy’s Seafood, Inc. v. Transocean Holdings, Inc., No. CIV.A.10-0215-WS-
                         B, 2010 WL 2104610, at *2 (S.D. Ala. May 25, 2010) (requiring defendants to respond to
                26       pleadings but not addressing discovery); Guerrero v. Target Corp., No. 12-21115-CIV, 2012 WL
                         2054863, at *1 (S.D. Fla. June 7, 2012) (same); Block, 2017 WL 10573832, at *1 (defendant
                27       would not suffer harm absent a stay where court extended its time to respond to the complaint).
                28
  C ROWELL
& M ORING LLP
ATTO RNEY S AT LAW                                                        4                          Case No. 4:18-cv-07054-JST
                                                                                        GM’s Reply In Support Of Motion to Stay
                            Case 4:18-cv-07054-JST Document 63 Filed 09/13/19 Page 6 of 8



                     1   WL 3645194, at *3 (N.D. Cal. July 6, 2016) (Opp. at 3), is not on point because there the court
                     2   declined to stay discovery that had already begun where the defendant filed both the motion for
                     3   transfer and the motion to stay pending transfer; while here discovery has not yet begun and
                     4   plaintiffs, not GM, filed the motion for transfer.
                     5       III.       GM Will Be Harmed Without A Stay.
                     6          Plaintiffs discount the hardship to GM. Opp. at 4-5. First, even preliminary proceedings
                     7   can be a hardship because “the contours of the case may change following consolidation and
                     8   transfer.” Sterling, 2015 WL 12864198, at *1 (“requiring Defendants to comply with their
                     9   obligations under Rule 16 and Rule 26(f) before the JPML decision would be prejudicial”); Short,
                10       2019 WL 3067251, at *2 (same). 14
                11               Second, courts routinely recognize that “duplicative discovery” is a “hardship” warranting
                12       a stay. See, e.g., Gonzalez v. Ford Motor Co., No. 17-CV-05885-LHK, 2017 WL 9614465, at *2
                13       (N.D. Cal. Nov. 16, 2017); Jones v. Sanofi US Servs. Inc., No. CV 18-8268-R, 2018 WL
                14       6842605, at *2 (C.D. Cal. Nov. 19, 2018).
                15              Third, plaintiffs rejected GM’s requests to coordinate discovery 15 and to stipulate to
                16       Section 1404 transfer of the GM cases. 16 GM should not suffer further hardship with discovery
                17       beginning on an uncoordinated basis in multiple cases because plaintiffs chose a longer and more
                18       complicated path with the Panel motion. Cf. Hopple v. Prospect Mortg., LLC, No. EP-13-CV-
                19       00137-DCG, 2013 WL 5493004, at *3 (W.D. Tex. Oct. 2, 2013) (cited by plaintiffs, finding no
                20       inequity in requiring defendant’s participation in discovery in separate actions when defendant
                21       chose to decertify the actions rather have them proceed as collective action).
                22
                                 14
                                    In Jozwiak (Opp. at 1 n.1), the court found no hardship to defendant from denying the
                23       stay because discovery had not commenced and at most the parties would have Rule 26
                         conference and exchange initial disclosures before the Panel ruled on the motion. Here the parties
                24       have already exchanged initial disclosures and plaintiffs want to commence discovery.
                                 15
                25                  Plaintiffs’ declaration in support of their opposition does not state that plaintiffs agreed
                         to coordinate discovery—only that “GM stated it intends for documents and witnesses produced
                26       in one action to be deemed produced in each of [plaintiffs’ counsel’s] pending CP4 defect cases
                         against GM.” See Perkins Decl. ¶ 2, ECF No. 62-2.
                27               16
                                    See Ross Decl. ¶¶ 4-5.
                28
  C ROWELL
& M ORING LLP
ATTO RNEY S AT LAW                                                            5                      Case No. 4:18-cv-07054-JST
                                                                                        GM’s Reply In Support Of Motion to Stay
                            Case 4:18-cv-07054-JST Document 63 Filed 09/13/19 Page 7 of 8



                     1                                             CONCLUSION
                     2          For these reasons, GM respectfully requests that the Court stay these proceedings until
                     3   after the Panel’s resolution of plaintiffs’ pending motion to transfer.
                     4   September 13, 2019                             Respectfully submitted,
                     5                                                   CROWELL & MORING LLP
                     6                                                   /s/ Kathleen Taylor Sooy
                     7                                                   Kathleen Taylor Sooy
                                                                         April N. Ross
                     8                                                   Nathaniel P. Bualat
                     9                                                   Attorneys for GENERAL MOTORS LLC
                10
                11
                12
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
  C ROWELL
& M ORING LLP
ATTO RNEY S AT LAW                                                        6                          Case No. 4:18-cv-07054-JST
                                                                                        GM’s Reply In Support Of Motion to Stay
                            Case 4:18-cv-07054-JST Document 63 Filed 09/13/19 Page 8 of 8



                     1                                    CERTIFICATE OF SERVICE
                     2          I hereby certify that on September 13, 2019, I electronically filed the foregoing document
                     3   using the CM/ECF system which will send notification of such filing to the e-mail addresses
                     4   registered in the CM/ECF system, as denoted on the Electronic Mail Notice List.
                     5   Dated: September 13, 2019                         CROWELL & MORING LLP
                     6
                     7                                                     By: /s/ Kathleen Taylor Sooy
                     8                                                        Kathleen Taylor Sooy

                     9                                                     Attorneys for GENERAL MOTORS LLC

                10
                11
                12
                13
                14
                15
                16
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
  C ROWELL                                                                                         Case No. 4:18-cv-07054-JST
& M ORING LLP                                                                         GM’s Reply In Support Of Motion to Stay
ATTO RNEY S AT LAW
